UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7652


DEREK SPROUSE,

                    Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Rossie David Alston, Jr., District Judge. (1:21-cv-00670-RDA-IDD)


Submitted: March 29, 2022                                         Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derek Sprouse, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derek Sprouse, a Virginia inmate, appeals the district court’s order dismissing, on

28 U.S.C. § 1915A review, his petition for writ of mandamus seeking an order directing

the Supreme Court of Virginia to act. We have reviewed the record and find no reversible

error. Accordingly, we affirm the district court’s order. Sprouse v. Virginia, No. 1:21-cv-

00670-RDA-IDD (E.D. Va. Nov. 5, 2021). We deny Sprouse’s motion for the appointment

of counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2